Citation Nr: 9921721	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-45 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
macular degeneration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for macular 
degeneration. 

In May 1999, the veteran testified before the undersigned 
Board member at a hearing in Washington, DC.  


FINDINGS OF FACT

1.  The evidence submitted since the July 1978 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran's current macular degeneration was 
incurred in service.

5.  There is competent medical evidence of a nexus between 
the veteran's macular degeneration and its onset during 
active service.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision denying service connection 
for an eye disorder, to include macular degeneration is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp 1999).

2.  The evidence received since the July 1978 Board decision, 
which denied service connection for an eye disorder, to 
include macular degeneration, is new and material; the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for 
macular degeneration is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (1998). 

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  See also 38 U.S.C.A. § 7291 (West 1991) (setting 
forth the provisions for finality of Court decisions).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which provides, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c) (West 1991).  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998) which invalidated the United States Court 
of Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court's) 
imposition of a third prong in the standard as to whether 
evidence is new and material, as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

While the RO at one time in its review of this case applied 
the third prong used in Colvin, whether the evidence would 
create a reasonable possibility of a change in the outcome of 
the case, its use of the standard is not prejudicial to the 
veteran.  As discussed by the United States Court of Appeals 
for the Federal Circuit in Hodge, the standard set forth in 
the regulatory language essentially represents a lesser 
burden than that imposed by Colvin.  38 C.F.R. § 3.156(a) 
(1998).  As the application of Hodge represents a lesser 
burden for the veteran, the Board's application of Hodge, and 
thus its use of the standard set forth in 38 C.F.R. § 
3.156(a) in the decision below will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a July 1978 decision, the Board denied service connection 
for macular degeneration and informed the veteran of this 
decision in the same month.  No response was received from 
the veteran within one year of notification of this denial.  
As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the July 1978 
Board decision. 

The additional evidence includes a May 1999 medical opinion, 
submitted by Samuel S. Belkin, O.D., Staff Optometrist, 
Department of Veterans Affairs Medical Center, Washington, 
DC, which reflects the view that there was a reasonable 
likelihood that the veteran's macular degeneration was 
present during service in the 1960's.  The Board observes 
that this opinion is new to the record, and, in view of the 
standard for materiality set forth in Hodge, the Board finds 
that this new evidence bears directly and substantially on 
the question of whether the veteran's current macular 
degeneration had its onset during service.  Accordingly, the 
veteran's claim for service connection for macular 
degeneration is reopened.

Having reopened the veteran's claim for service connection 
for macular degeneration, the Board observes that the next 
step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Having 
reviewed the evidence of record, particularly the statement 
from Samuel S. Belkin, O.D. addressing the question of 
etiology of the veteran's macular degeneration, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that the veteran's claim is plausible 
and, thus, capable of substantiation.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for macular degeneration, the 
claim is reopened.  


REMAND

Furthermore, in view of the May 1999 statement submitted from 
Samuel S. Belkin, O.D., described above, the Board finds that 
a medical opinion addressing the etiology of the veteran's 
current macular degeneration should be obtained after all 
available medical records have been obtained and associated 
with the claims file.

In addition, during a May 1999 hearing before the undersigned 
member of the Board, the veteran testified that after 
discharge from service, he sought employment at DC Transit in 
1968, was provided an employment examination and was refused 
a position because of his eyes.   In addition, the veteran 
testified that in 1972, he sought treatment for his eyes at 
the Wilmer Clinic in Baltimore and in 1976, from the VA 
Medical Center in Washington, DC.  However, none of these 
records have been associated with the claims folder.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his macular 
degeneration.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  In any event, the RO 
should obtain any employment records from 
the DC Transit Authority and medical 
records from the Wilmer Eye Clinic, 
Baltimore, MD and the VA Medical Center 
in Washington, DC. and such records must 
be associated with the claims file.  If 
records are not received, documentation 
as to their absence must be recorded in 
the claims file.  

2.  Then, the RO should arrange for a VA 
examination, with the appropriate 
examiner to evaluate the veteran's eye 
complaints.  All necessary studies should 
be conducted and the claims file as well 
as a copy of this remand must be made 
available to the examiner for review.  
The examiner should note the May 1999 
opinion of Samuel S. Belkin, O.D..  

The examiner should provide an opinion as 
to the etiology of any current eye 
disability.  In this regard, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current eye disability found on 
examination had its onset during service.  
A complete rationale must be given for 
all opinions and conclusions expressed. 

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished, to specifically include an 
opinion as to whether or not any current 
eye disability found on examination had 
its onset during service.  If not, the 
report should be returned to the examiner 
for completion, as United States Court of 
Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) 
has determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of whether or not 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
macular degeneration.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

